DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinbo et al. (2008/0022755) (hereinafter “Shinbo”).
	Regarding claim 1, Shinbo discloses a molecular detection apparatus (Fig.3, please refer to the whole reference for detailed) comprising a detector (Fig.3), the detector including: a vibrator (Fig.3) having a piezoelectric member (1 in Fig.3, ¶ 23, 24 and 59) that has a first surface (lower surface of 1) and a second surface (upper surface of 1), a first electrode (2) that is connected to the first surface, a second electrode (3) that is connected to the second surface, and a third electrode (6) that is connected to the second surface and is disconnected from the second electrode; a sensitive film (7) overlapping at least one part of the second electrode and at least one part of the third electrode (¶ 57) and configured to change a vibration frequency of the vibrator in response to an interaction with target molecules (please refer to at least ¶ 29, 41, 43, 60 and 61); and a detection electrode (5) to detect the changed vibration frequency (please refer to at least Abstract and ¶ 43, 61 and 62).
Regarding claim 2, Shinbo discloses a molecular detection apparatus (Fig.3, please refer to the whole reference for detailed) comprising a detector (Fig.3), the detector including: a vibrator (Fig.3) having a piezoelectric member (1, ¶ 23, 24 and 59) that has a first surface and a second surface, a first electrode (2) that is provided on the first surface, a second electrode (3) that is provided on the second surface, and a third electrode (6) that is provided on the second surface and is spaced from the second electrode; a sensitive film (7) overlapping at least one part of the second electrode and at least one part of the third electrode (¶ 57) and configured to change a vibration frequency of the vibrator in response to an interaction with target molecules (please refer to at least ¶ 29, 41, 43, 60 and 61); and a detection electrode (5) provided on the second surface, spaced from the second and the third electrodes (Fig.3), and configured to detect the changed vibration frequency (please refer to at least Abstract and ¶ 43, 61 and 62).
Regarding claim 15, Shinbo discloses the first electrode (2) is electrically connected to the first surface, the second electrode (3) is electrically connected to the second surface, and the third electrode (6) is electrically connected to the second surface and is electrically disconnected from the second electrode.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinbo et al. (2008/0022755) (hereinafter “Shinbo”) in view of Tuller et al. (2005/0229677) (“Tuller”).
Regarding claim 3, Shinbo is used to reject claim 1 above.
Shinbo doesn’t disclose each of the second and the third electrodes have a function as a functional electrode to measure an impedance of the sensitive film.
Tuller discloses an example of each of the second (124 in Fig.1) and the third (115) electrodes have a function as a functional electrode to measure an impedance of the sensitive film (please refer to at least ¶ 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinbo with the teaching of Tuller to provide each of the second and the third electrodes have a function as a functional electrode to measure an impedance of the sensitive film. The suggestion/motivation would have been to detect impedance of the sensitive film to determine the gas molecules as taught by Tuller. 

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinbo et al. (2008/0022755) (hereinafter “Shinbo”) in view of Tuller et al. (2005/0229677) (“Tuller”) and Sussner et al. (2018/0202961) (“Sussner”).
Regarding claim 9, Shinbo is used to reject claim 1 above.
Shinbo discloses the sensitive film (7) as explained above.
Shinbo doesn’t explicitly disclose the sensitive film has a metal organic framework.
	Tuller discloses a sensitive film (122 in Fig.1) includes a zeolite (please refer to at least ¶ 35).
	 Sussner discloses a sensitive film (30) includes zeolite or metal-organic framework (¶ 28). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinbo with the teaching of Tuller and Sussner to provide the sensitive film has a metal organic framework. The suggestion/motivation would have been to use a metal-organic framework as a sensitive film to adsorbs gas.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinbo et al. (2008/0022755) (hereinafter “Shinbo”) in view of Tuller et al. (2005/0229677) (“Tuller”), Sussner et al. (2018/0202961) (“Sussner”) and Shiba et al. (2018/0003604) (“Shiba”).
Regarding claim 10, Shinbo in view of Tuller and Sussner is used to reject claims 1 and 9 above.
Shinbo doesn’t explicitly disclose the metal organic framework contains a coordinatively unsaturated metal site.
Shiba discloses the metal organic framework contains a coordinatively unsaturated metal site (please refer to at least ¶ 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify hinbo in view of Tuller and Sussner with the teaching of Shiba to provide the metal organic framework contains a coordinatively unsaturated metal site. The suggestion/motivation would have been to use a metal-organic framework as a sensitive film to adsorbs gas.
Regarding claim 11, Shinbo in view of Tuller, Sussner and Shiba is used to reject claims 1, 9 and 10 above.
Shinbo doesn’t explicitly disclose the metal organic framework has HKUST-1.
Shiba discloses the metal organic framework has HKUST-1 (¶ 63 and claim 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinbo in view of Tuller and Sussner with the teaching of Shiba to provide the metal organic framework has HKUST-1. The suggestion/motivation would have been to use a metal-organic framework which has HKUST-1 as a sensitive film to adsorbs gas.

Allowable Subject Matter
9.	Claims 4-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849